In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00014-CR
        ______________________________


        DONALD LEE MONROE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Franklin County, Texas
                Trial Court No. 7478




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       In 2002, the trial court deferred a finding of guilt on the charge of unlawful possession of a

firearm by a felon1 and released Donald Lee Monroe to community supervision for five years.

Monroe's conditions of community supervision included the following:

       B.        Abstain from the possession or use of any alcoholic beverage, controlled
                 substance, narcotic, dangerous drug, inhalant, or prescription without first
                 obtaining a prescription for said substances from a licensed physician;

                 ....

       G.        Do not change your residence without prior approval from your CSO
                 [community supervision officer] and do not leave the county of your
                 residence without written permission from your CSO;

       H. (1) Pay a community supervision fee of $40.00 per month to the 8th Judicial
              District Community Supervision and Corrections Department (CSCD) on or
              before the 15[th] day of each month during the period of community
              supervision beginning with the month immediately following the month you
              were placed on community supervision; [and]

       H. (2) Pay the assessed fine, court cost of $278.00, a court appointed attorney fee of
              $300.00, and restitution of $0 through the 8th Judicial District CSCD at the
              rate of $46.00 per month on or before the 15th day of each month until paid
              in full with the first payment due and payable on or before the 15[th] day of
              the month following the date of this order . . . .




       1
           See TEX . PENAL CODE ANN . § 46.04 (Vernon Supp. 2008).

                                                  2
The trial court later amended Monroe's community supervision contract to require a $60.00 monthly

supervision fee as part of condition H(1) and a $100.00 monthly fee for court costs and attorney's

fees as part of condition H(2).2

       The State subsequently moved to adjudicate Monroe's guilt for violating the above-referenced

conditions as amended. After a contested hearing, the trial court granted the State's motion,

adjudicated Monroe's guilt, and sentenced Monroe to twenty years' imprisonment. Monroe now

appeals, challenging the legal sufficiency of the evidence to show Monroe violated provisions "B"

and "G" of his community supervision. We affirm the trial court's judgment.

Standard of Review

       Recent statutory amendments now permit us to review a trial court's decision to proceed to

an adjudication of guilt. See TEX . CODE CRIM . PROC. ANN . art. 42.12, § 5(b) (Vernon Supp. 2008);

Durgan v. State, 240 S.W.3d 875, 877–78 & n.1 (Tex. Crim. App. 2007); and contrast Connolly v.

State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999) (applying prior statute's bar to sufficiency

challenge). The determination of an adjudication of guilt is reviewable in the same manner as that

used to determine whether sufficient evidence supported the trial court's decision to revoke

community supervision. See TEX . CODE CRIM . PROC. ANN . art. 42.12, § 5(b). That standard, which

we recently summarized, is the following:

       2
          The trial court modified other conditions of Monroe's community supervision at various
times between 2002 and 2007, including once ordering Monroe to be confined for 120 days in a state
jail facility due to testing positive for cocaine use. Those other modifications are not at issue in the
present appeal.

                                                   3
        We review the trial court's decision regarding probation revocation for an abuse of
        discretion and examine the evidence in a light most favorable to the trial court's
        order. To revoke probation, the State must prove every element of at least one
        ground for revocation by a preponderance of the evidence. The trial court holds very
        broad discretion over community supervision, its revocation, and its modification.
        Considering the unique nature of the revocation hearing and the trial court's broad
        discretion in the proceedings, the general standards for reviewing factual sufficiency
        do not apply. If the greater weight of credible evidence creates a reasonable belief
        a defendant has violated a condition of his or her probation, the trial court's order of
        revocation did not abuse its discretion and must be upheld.

Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet. ref'd) (citations omitted).

Analysis

        The State's motion to adjudicate guilt alleged Monroe had thrice used cocaine while on

community supervision, had changed his county of residence without prior approval from his

supervision officer, had failed to pay his monthly supervision fee, and had failed to pay his court

costs and attorney's fees at the court-ordered rates. The trial court found the preponderance of the

evidence substantiated these allegations. Monroe now disputes the trial court's findings, but only

with respect to the illegal narcotics violation and the change of residence violation. Monroe does

not challenge the trial court's finding that Monroe failed to pay his supervision fees, court costs, and

court-appointed attorney's fees.

        Legally sufficient proof of any single violation (including an administrative violation) is

adequate to support a trial court's decision to adjudicate a defendant's guilt. Cf. Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Moses v. State, 590 S.W.2d 469, 470 (Tex.

Crim. App. [Panel Op.] 1979); Canseco v. State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st


                                                   4
Dist.] 2006, pet. ref'd). If sufficient evidence supports the trial court's finding of a single violation,

we need not address any remaining evidentiary sufficiency challenges that relate to other alleged

violations. Moore, 605 S.W.2d at 926; Lewis v. State, 195 S.W.3d 205, 209 (Tex. App.—San

Antonio 2006, no pet.); Greer v. State, 999 S.W.2d 484, 486 (Tex. App.—Houston [14th Dist.]

1999, pet. ref'd).

        Because he does not challenge all of the trial court's violation findings, we must conclude a

preponderance of the evidence supported the trial court's findings with respect to those unchallenged

violations—which in this case were the failures to pay supervision fees, court costs, and

court-appointed attorney's fees. These violations are, by themselves, sufficient to support the trial

court's judgment. We need not address Monroe's claims of error with respect to the other violations.

        We affirm the trial court's judgment.




                                                Jack Carter
                                                Justice

Date Submitted:         February 18, 2009
Date Decided:           February 19, 2009

Do Not Publish




                                                    5